                                                                       Case 2:16-cv-01099-APG-BNW Document 32 Filed 08/12/19 Page 1 of 2




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8267
                                                            2    SCOTT R. LACHMAN ESQ.
                                                                 Nevada Bar No. 12016
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: scott.lachman@akerman.com
                                                            7    Attorneys for The Bank of New York Mellon, FKA
                                                                 The Bank of New York Successor Trustee to
                                                            8    JPMorgan Chase Bank, N.A., as Trustee for the
                                                                 Holders of Bear Sterns ALT-A Trust 2006-1,
                                                            9    Mortgage Pass-Through Certificates, Series
                                                                 2006-1
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                     UNITED STATES DISTRICT COURT
                      LAS VEGAS, NEVADA 89134




                                                            12                                         DISTRICT OF NEVADA
AKERMAN LLP




                                                            13   THE BANK OF NEW YORK MELLON, FKA                    Case No.: 2:16-cv-01099-APG-BNW
                                                                 THE BANK OF NEW YORK SUCCESSOR
                                                            14   TRUSTEE TO JPMORGAN CHASE BANK,
                                                                 N.A., AS TRUSTEE FOR THE HOLDERS OF                 MOTION TO REMOVE ATTORNEY
                                                            15   BEAR STERNS ALT-A TRUST 2006-1,                     FROM ELECTRONIC SERVICE LIST
                                                                 MORTGAGE                PASS-THROUGH
                                                            16   CERTIFICATES, SERIES 2006-1,
                                                            17                        Plaintiff,
                                                            18   v.
                                                            19   CARMEL      CANYON      HOMEOWNERS
                                                                 ASSOCIATION; 5852 PONDEROSA VERDE
                                                            20   TRUST; AND G&P ENTERPRISES NEVADA,
                                                                 LLC dba ALLIED TRUSTEE SERVICES,
                                                            21
                                                                                      Defendants.
                                                            22

                                                            23   TO:          ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                                            24                PLEASE TAKE NOTICE that The Bank of New York Mellon, FKA The Bank of New York
                                                            25   Successor Trustee to JPMorgan Chase Bank, N.A., as Trustee for the Holders of Bear Sterns ALT-A
                                                            26   Trust 2006-1, Mortgage Pass-Through Certificates, Series 2006-1, hereby provides notice that Thera
                                                            27   A. Cooper, Esq., is no longer associated with the law firm of Akerman LLP.
                                                            28   ///

                                                                 49545407;1
                                                                    Case 2:16-cv-01099-APG-BNW Document 32 Filed 08/12/19 Page 2 of 2




                                                            1                 Akerman LLP continues to serve as counsel for The Bank of New York Mellon, FKA The

                                                            2    Bank of New York Successor Trustee to JPMorgan Chase Bank, N.A., as Trustee for the Holders of

                                                            3    Bear Sterns ALT-A Trust 2006-1, Mortgage Pass-Through Certificates, Series 2006-1 in this action.

                                                            4    All items, including, but not limited to, pleadings, papers, correspondence, documents and future

                                                            5    notices in this action should continue to be directed to Ariel E. Stern, Esq., and Scott R. Lachman,

                                                            6    Esq.

                                                            7                 DATED this 12th day of August, 2019.

                                                            8                                                   AKERMAN LLP
                                                            9                                                   /s/ Scott R. Lachman
                                                                                                                ARIEL E. STERN, ESQ.
                                                            10                                                  Nevada Bar No. 8267
                                                                                                                SCOTT R. LACHMAN ESQ.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                  Nevada Bar No. 12016
                                                                                                                1635 Village Center Circle, Suite 200
                      LAS VEGAS, NEVADA 89134




                                                            12                                                  Las Vegas, NV 89134
AKERMAN LLP




                                                            13                                                  Attorneys for The Bank of New York Mellon, FKA The
                                                                                                                Bank of New York Successor Trustee to JPMorgan
                                                            14                                                  Chase Bank, N.A., as Trustee for the Holders of Bear
                                                                                                                Sterns ALT-A Trust 2006-1, Mortgage Pass-Through
                                                            15                                                  Certificates, Series 2006-1
                                                            16
                                                                                                           COURT APPROVAL
                                                            17
                                                                              IT IS SO ORDERED.
                                                            18                      August 14
                                                                              Date:______________, 2019.
                                                            19
                                                                                                                         ___________________________________
                                                            20                                                           UNITED STATES MAGISTRATE JUDGE
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                     2
                                                                 49545407;1
